Citation Nr: 1203058	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  11-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty from March 1947 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2010 and April 2010 rating decisions, in which the RO denied specially adapted housing, a special home adaptation grant, and SMC based on the need for regular A&A or housebound status.  In April 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  

In December 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision addressing the claim for a special home adaptation grant is set forth below.  The claims for specially adapted housing and for SMC are addressed in the remand following the order.  Those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been granted service connection for status post right hip replacement due to rheumatoid arthritis (rated as 60 percent disabling); right hand rheumatoid arthritis (rated as 20 percent disabling); tinnitus (rated as 10 percent disabling); status post operative hammertoe deformities of the second and third toes, bilaterally (rated as 0 percent disabling); bilateral hearing loss (rated as 0 percent disabling); and history of otitis media with scarred and atrophic tympanic membranes (rated as 0 percent disabling).  

3.  The Veteran's service-connected disabilities do not include the anatomical loss, or loss of use, of both hands, blindness in both eyes, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  


CONCLUSION OF LAW

The claim for a special home adaptation grant is without legal merit.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In connection with the claim herein decided, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

A veteran can qualify for a grant for necessary special home adaptations if entitlement to specially adapted housing is not established and if he/she is entitled to compensation for a permanent and total service-connected disability that meets certain criteria.  38 U.S.C.A. § 2101(b).  

The Board notes that, during the course of this appeal, the implementing VA regulation was revised, effective October 25, 2010, to expand the list of disabilities that qualify for a special home adaptation grant.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  This provision applies to claims received on or after December 10, 2004.  Id.  The amended provision applies in the instant case as the Veteran's claim was received in July 2009.  A review of the record reveals that the RO did not consider the amended version of this regulation (codified at 38 C.F.R. § 3.809a) in adjudicating the Veteran's appeal.  Nevertheless, because the law, and not the facts, control in this matter, the Veteran is not prejudiced by the Board considering and applying the revised version of this regulation in the first instance.  

A certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a veteran who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands, or is due to (1) blindness in both eyes with 5/200 visual acuity or less; or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (3) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (4) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2011).  

Here, service connection has been established for status post right hip replacement due to rheumatoid arthritis (rated as 60 percent disabling); right hand rheumatoid arthritis (rated as 20 percent disabling); tinnitus (rated as 10 percent disabling); status post operative hammertoe deformities of the second and third toes, bilaterally (rated as 0 percent disabling); bilateral hearing loss (rated as 0 percent disabling); and history of otitis media with scarred and atrophic tympanic membranes (rated as 0 percent disabling).  The combined disability rating is 80 percent.  In addition, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 5, 2003; a permanent and total rating was also established effective this date.

In light of the foregoing, the Veteran is clearly not in receipt of service connection for a disability that results in blindness of both eyes, anatomical loss, or loss of use, of both hands, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  Furthermore, the Veteran has not alleged, and there is no medical evidence of record indicating that, service connection should be granted for such disabilities.

The pertinent legal authority governing entitlement to a special home adaptation grant (pursuant to 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a) is clear and specific, and the Board is bound by such authority.  As, in this case, there is no evidence or allegation that the Veteran has disability meeting the basic eligibility requirements for a home adaption grant, the claim for that benefit must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a special home adaptation grant is denied.




REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

The Veteran has filed claims for specially adapted housing and SMC based on need for regular A&A or housebound status.  As an initial matter, the Board notes that, during the course of this appeal, VA regulations for specially adapted housing were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  These provisions apply to claims received on or after December 10, 2004.  The amended provisions apply in the instant case as the Veteran's claim was received in July 2009.

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2011).  The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

As regards the claim for SMC, it is noted that SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2011).

SMC at the A&A rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular A&A, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2011).  That regulation provides that the following will be accorded consideration in determining the need for regular A&A: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances why by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

As noted above, service connection has been established for, inter alia, for a right hip disability, a right hand disability, and bilateral disabilities of the feet.  Furthermore, there is evidence that he requires braces for ambulation-i.e., a walker to ambulate and handrails and grab bars to stand/sit and climb.  VA treatment records also show that he currently resides in a nursing home facility and that he requires assistance in activities of daily living (ADLs) such as bathing, dressing, and toileting.  Such records also indicate that he is an "enhanced" fall risk.  

Despite the foregoing, the Board notes that VA has, at no time during this appeal, sought medical evidence regarding whether the Veteran has loss of use of both lower extremities due to his service-connected right hip and bilateral feet disabilities; or, whether the Veteran requires the use of such braces because of other nonservice-connected conditions.  Because such evidence is necessary to make a decision on his claim for specially adapted housing, a remand to obtain a medical opinion which specifically addresses whether the Veteran has the loss of use of the lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to service-connected disabilities, is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, an examination and medical opinion which specifically addresses whether the Veteran is in need of regular A&A due to his service-connected disabilities is also warranted in light of evidence that he resides in a nursing home facility and requires assistance with ADLs.  Id,

Hence, the RO should arrange for the Veteran to undergo VA A&A/housebound examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for specially adapted housing.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

In evaluating the service-connected disabilities of the lower extremities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability that is not service-connected.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA physician is complete, on remand, the RO should also obtain and associate with the claims file all outstanding ,pertinent medical records.  

Initially, the Board notes that the claims file contains VA treatment records from the VA Medical Center (VAMC) in Salisbury, North Carolina, dated from February 2009 to March 2010, and from January 2011 to March 2011.  Pertinent to the claims remaining on appeal, these treatment records indicate that the Veteran entered a VA nursing home facility at the Salisbury VAMC in October 2010.  Unfortunately, VA records pertaining to the Veteran's admission to this nursing home facility, to include records dated immediately prior to and following such admission, are not associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the Salisbury VAMC dated from March 2010 to January 2011.  Additionally, the RO should obtain all records of pertinent treatment from the Salisbury VAMC since March 2011 as the Veteran indicated in his July 2011 substantive appeal that he continues to reside at this facility.  In obtaining these outstanding VA treatment records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.  The RO should also ensure that its letter provides the Veteran notice of the revisions to 38 C.F.R. § 3.809, effective October 25, 2010 (discussed above).

The Board points out that, as required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  The Veteran indicated on his July 2011 substantive appeal that he has been admitted for treatment at the Winston-Salem Baptist Hospital on multiple occasions, the most recent being in October 2010.  As the claims are being remanded, the RO should therefore obtain and associate with the claims file any outstanding records of treatment pertinent to the claims on appeal from this facility.  If current authorization to obtain these records is required, in its letter to the Veteran, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should obtain from the Salisbury VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from March 2010 to January 2011 and since March 2011, to include any records from the nursing home facility at the VAMC.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Winston-Salem Baptist Hospital (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file.

The RO should ensure that its letter provides the Veteran notice of the revisions to 38 C.F.R. §§ 3.809, 3.809a, effective October 25, 2010 (discussed above).  Further, the RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Winston-Salem Baptist Hospital-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA A&A/housebound examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; whether he suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and whether he is bedridden, i.e., whether his service-connected disabilities, through their inherent character, actually require that he remain in bed.

The examiner should also indicate whether any disability/ies for which service connection has been granted-either individually or in concert with other service-connected disability/ies-permanently confine(s) the Veteran to his place of residence and immediate premises.

Additionally, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities, alone, result in either:

(1) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

 (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  

(The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

In evaluating the Veteran's service-connected disabilities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability for which service connection has been established..

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.


5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority (to include 38 C.F.R. § 3.809, as revised effective October 25, 2010).

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of any additional legal authority considered (to particularly include 38 C.F.R. § 3.809, as revised), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


